DETAILED ACTION
Acknowledgements
In the reply filed January 19, 2022, the applicant amended claim 11.
Currently claims 1-15 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carns (U.S. Patent No. 7,942,452) alone.
Regarding Claim 1, Carns discloses a coupling for use in making subsea connections, comprising:
a. A coupling body having a length, an outer diameter profile varying along the length, 5a first end (Carns: first end of 206) for mating with an interlocking coupling, a second end (Carns: second end of 206) for joining to a first structure, and a bore therethrough; 
Wherein the first end (Carns: first end of 206) comprises a first end surface profile (Carns: 222) varying along a radial distance from a centerline of the bore for contacting a mating surface (Carns: opposite 222) of the interlocking coupling, the first end surface (Carns: 222) having a recess (Carns: 236) therein and having a 10groove (Carns: 224) therein at a location radially outward from the recess (Carns: 236) such that the first end surface (Carns: 222) contacts the mating surface (Carns: opposite 222) of the interlocking coupling radially between the recess (Carns: 236) and the groove (Carns: 224)(Seen in Figure 12); 
b. A primary seal (Carns: 246) for fitting into the recess (Carns: 236) between the first end surface (Carns: 222) and the mating surface (Carns: opposite 222) of the interlocking coupling; and  
15c. A seal (Carns: 240) for fitting into the groove (Carns: 224) between the first end surface (Carns: 222) and the mating surface (Carns: opposite 222) of the interlocking coupling; 
Wherein the coupling body further comprises a primary test port passage (Carns: 234) providing fluid connection between a space external to the coupling and a location along the first end surface (Carns: 222) adjacent the recess (Carns: 236); and 
A secondary test port passage (Carns: 226) 20providing fluid connection between a space external to the coupling and a location along the first end surface (Carns: 222) radially between the recess (Carns: 236) and the groove (Carns: 224).
Carns does not disclose the seal comprising a metal seal, however It would have been obvious to one having ordinary skill in the art at the time of the invention was made to utilize a soft metal for a ring seal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Regarding Claim 5, Carns renders obvious the coupling of claim 1 wherein the second end (Carns: second end of 206) is joined to the first structure by welding (Carns: Column 5: lines 23-34). 
It would have been an obvious matter of design choice to use bolts instead of welds, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Carns.
Regarding Claim 6, Carns renders obvious the coupling of claim 1, further comprising the interlocking coupling for mating to the 10coupling; 
Wherein the interlocking coupling comprises an interlocking coupling body having a length, an outer diameter profile varying along the length, a first end (Carns: first end of 206) for mating with the coupling body, a second end (Carns: second end of 206) for joining to a second structure, and a bore therethrough; 
Wherein the first end (Carns: first end of 206) comprises a first end surface profile (Carns: 222) varying along a radial distance from a centerline of the bore for contacting a mating surface (surface of 5a) of the coupling body, the first end surface (Carns: 222) having a recess (Carns: 236) therein and 15having a groove (11b) therein at a location radially outward from the recess (Carns: 236).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carns in view of Barron (U.S. Pub. No. 2017/0307462).
Regarding Claim 2, Carns discloses the coupling of claim 1 but does not disclose further comprising a valve and high pressure cap connected to the secondary test port passage (Carns: 226) for allowing pressure testing of the coupling by exposing the primary 25seal and the metal seal (Carns: 240) to a full leak test pressure as the invention of Carns does not disclose the particulars of the required pressure testing system.
Barron discloses a valve (133) and high pressure cap (108) to allow for allowing pressure testing in a subsea pipeline. 
It would have been obvious to use the invention of Barron to facilitate the pressure testing of the invention of Carns as the lack of detail of the means to perform pressure testing in the invention of Carns would motivate one of ordinary skill in the art at the time of the invention’s filings to seek out and apply the relevant art. 

Claims 3, 4, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carns in view of Duncan (U.S. Pub. No. 2010/0018693).
Regarding Claim 3, Carns discloses the coupling of claim 1 but does not disclose wherein the first structure is an end segment of a subsea pipeline or an end segment of a riser (Column 1: lines 31-40).
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Carns as an end segment of a subsea pipeline. 
Regarding Claim 4, Carns discloses the coupling of claim 1 but does not disclose wherein the first structure is a fitting of a subsea pipeline end 5termination (PLET) or a subsea manifold (Column 1: lines 31-40).
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Carns as a fitting of a subsea pipeline.
Regarding Claim 7, Carns discloses the coupling of claim 6 but does not disclose wherein the second structure is an end segment of a subsea pipeline or an end segment of a riser (Column 1: lines 31-40).
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Carns as an end segment of a subsea pipeline. 
Regarding Claim 8, Carns discloses the coupling of claim 6 but does not disclose wherein the second structure is a fitting of a subsea pipeline end termination (PLET) or a subsea manifold (Column 1: lines 31-40).
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Carns as a fitting of a subsea pipeline.
Regarding Claim 9, Carns discloses a subsea pipeline or riser system, but does not disclose comprising a plurality of subsea pipeline and/or a plurality of riser segments connected to one another using the coupling of claim 6 wherein each of the 25coupling and the interlocking coupling are joined to a segment of a subsea pipeline or a segment of a riser (Column 1: lines 31-40).
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
 It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Carns as a segment of a subsea pipeline.
Regarding Claim 10, Carns discloses a method for installing a subsea pipeline or riser system, comprising:
a. Providing the coupling of claim 6, wherein the second end (Carns: second end of 206) of the coupling body is joined to the first structure;  
10c. positioning the interlocking coupling on the seabed between the coupling body and the second structure; and 
d. connecting the first end (Carns: first end of 206) of the interlocking coupling to the first end (Carns: first end of 206) of the coupling body and the second end (Carns: second end of 206) of the interlocking coupling to the second structure.
Carns does not disclose a plug therein for preventing ingress of water, nor does it disclose the first structure being a first segment of a subsea 5pipeline or a first segment of a riser or;
b. positioning the coupling body joined to the first structure at a desired location on a seabed near a second structure comprising a second segment of a subsea pipeline or a second segment of a riser
Duncan discloses that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation, in order to facilitate pressure testing of flanged connections therein (Duncan: pressure testing via pig: Paragraph [0003], flanged riser connection: 15).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have introduced a plug (which would inherently prevent ingress of water) into the invention of Carns in order to conduct a routine procedure like pigging within a subsea .
Regarding Claim 12, Carns and Duncan render obvious the method of claim 10 further comprising removing the plug from the first structure by 20applying pressure from the second structure to the plug such that the plug dislodges from the first structure and can be retrieved at a far end of the first structure (pigging).
Regarding Claim 13, Carns and Duncan render obvious the method of claim 12 wherein the plug is retrieved by a pig receiver at the far end of the first structure (Duncan: Paragraph [0084])).
Regarding Claim 14, Carns and Duncan render obvious the method of claim 10 further comprising completing a precommissioning sequence of the installed subsea pipeline or riser system wherein no flooding of the subsea pipeline or riser system is conducted (pipeline must inherently be constructed before it is used for its intended purpose).
Regarding Claim 15, Carns and Duncan render obvious the method of claim 10 further comprising starting flow of produced fluids in the installed subsea pipeline or riser system with no further precommissioning of the subsea pipeline or riser system (pipeline must inherently be constructed before it is used for its intended purpose).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carns in view of Duncan, further in view of Barron.
Regarding Claim 11, Carns and Duncan render obvious the method of claim 10, comprising pressure testing of the subsea pipeline or riser system by exposing the primary seal to a full leak test pressure, but do not disclose a valve and a high pressure cap connected to the secondary test port of the coupling. 
Barron discloses a valve (133) and high pressure cap (108) to allow for allowing pressure testing in a subsea pipeline. 
It would have been obvious to use the invention of Barron to facilitate the pressure testing of the invention of Carns and Duncan as the lack of detail of the means to perform pressure testing aside from a mention of a pressure test port (Duncan: Paragraph: [0080]) in the invention rendered obvious by Carns and Duncan would motivate one of ordinary skill in the art at the time of the invention’s filings to seek out and apply the relevant art, such as that disclosed by the invention of Barron, in combination.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679